By the Court, McKinstry, J.:
This is. an appeal from a final judgment, and the only “ papers ” we can consider—inasmuch as there is no bill of exceptions—are the notice of appeal and judgment roll. (Code of Civil Procedure, sec. 950.) The stipulation printed in the transcript is no part of the judgment roll, but the roll includes only the complaint, demurrer, order on demurrer, and judgment. (Code of Civil Procedure, sec. 670.)
The judgment was entered, as appears by the recital therein, “ on reading and filing the stipulation of the respective partios ” —that is, by consent. Such consent was a waiver of the demurrer, and we are not called upon, therefore, to determine whether the demurrer was well taken.
No other question is presented by the record.
Judgment affirmed, with ten per cent, damages.